DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 June 2022 has been entered.

Response to Amendment
Applicant’s response, filed 25 May 2022, to the last office action has been entered and made of record. 
In response to the cancellation of claims 6 and 8, they are acknowledged and made of record.
In response to the amendments to the claims, they are acknowledged, supported by the original disclosure, and no new matter is added.
Amendments to the independent claims 1, 5, and 15 have necessitated a new ground of rejection over the applied prior art. Please see below for the updated interpretations and rejections.

Response to Arguments
Applicant’s arguments with respect to claims 1, 5, and 15, and corresponding dependent claims 2-4, 7, and 9-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 7, 9, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kopf (US 2018/0063440, effectively filed 25 August 2016) in view of Auberger et al. (US 2010/0253793), herein Auberger, Kim et al. (“Spatio-temporal weighting in local patches for direct estimation of camera motion in video stabilization”), herein Kim, and Liu et al. (“SteadyFlow: Spatially Smooth Optical Flow for Video Stabilization”), herein Liu.
Regarding claim 1, Kopf discloses a method of processing a 360-degree image, the method comprising: 
obtaining a plurality of motion vectors regarding the 360-degree image in which an equi-rectangular projection is applied (see Kopf [0022], where the 360-degree input video data use equirectangular projections; see Kopf [0033], where a set of features points are determined in the input video data, and tracks motion of the determined feature points through all the video frames of the input video data, that the equirectangular projection video frames are converted to cube map representation for feature point tracking, and that tracking points on planar cube faces, the 2D locations are converted to 3D unit vectors; see also Kopf Fig. 3 and [0048]-[0050], which depicts motion tracks of tracked feature points); 
determining at least one motion vector indicating global rotation of the 360- degree image based on at least one motion vector (see Kopf [0037], where a set of matching point pairs from the feature tracks are obtained from pairs of successive key frames for estimating key frame rotation); 
obtaining three-dimensional (3D) rotation information of the 360-degree image by three-dimensionally translating the determined at least one motion vector (see Kopf [0036]-[0041], where key frame rotations are estimated via 3D reconstruction algorithms using the feature tracks of successive key frames, rotations of inner frames between the key frames are determined using 2D analysis of tracks feature trajectories and used to optimize inner fame rotations to smooth the trajectories, and residual jitters remaining in the processed video data, such as jitters resulting from shake of the capturing device, are removed); and 
correcting distortion of the 360-degree image, which is caused by shaking, based on the obtained 3D rotation information (see Kopf [0040]-[0042] and [0052], where all the rotations of the input video data are removed, including jitter rotations resulting from shake of the capturing device, and a smoothed version of the subtracted raw rotations are reapplied to the input video).
Although Kopf describes computing the smoothed rotations by low-pass filtering the quaternion representations of the raw rotations (see Kopf [0042]); Kopf does not explicitly disclose performing a first filtering on a motion vector on a pre-set upper area or a pre-set lower area in the 360-degree image.

Auberger teaches in a method and system for digital image stabilization to remove unwanted camera movement or jitter (see Auberger Abstract), where global motions of the camera is estimated for implementing the method of digital image stabilization (see Auberger [0031]-[0032]) and includes calculating and block motion vectors are computed in a six determined areas according to two parallel lines on the top and bottom of the image (see Auberger Fig. 2 [0042]), where blocks that are too low textured are labeled as unreliable and no motion estimation is performed, and determined unreliable motion vectors, motion vectors below a sum of absolute difference (SAD) metric, local and global outliers are rejected and pruned (see Auberger [0043]-[0047] and [0051]-[0060]), and further consists of motion filtering (see Auberger [0070]-[0072]). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Auberger to the teachings of Kopf, such that the motion vectors used for estimating key frame rotation of Kopf are computed in predetermined areas of the 360-degree image frames and are rejected, pruned, and filtered as taught by Auberger to help distinguish intentional camera movement from camera jitter and perform digital image stabilization, providing a teaching for the broadest reasonable interpretation (BRI) of performing a first filtering on a motion vector on a pre-set upper area or a pre-set lower area in the 360-degree image. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Kopf disclose a base method for stabilizing 360-degree videos based on determining and tracking feature points motion of through the video frames, and using the motion tracks of the feature points to estimate key frame rotations of the video for stabilizing the video. Auberger teaches a known technique of performing digital image stabilization, where motion vectors are calculated for predetermine areas on the top and bottom of an image and the motion vectors are rejected, pruned, and filtered. One of ordinary skill in the art would have recognized that by applying Auberger’s technique would have yielded the predictable results of rejecting, pruning and filtering the motion vectors computed for predetermined top and bottom areas of the 360 degree image frames used for estimating key frame rotation of Kopf to determine reliable and intentional camera movements from undesired camera jitter allowing for improved method for estimating key frame rotations.
While Auberger teaches that blocks that are too low textured are labeled as unreliable and no motion estimation is performed (see Auberger [0043]); Kopf and Auberger do not explicitly disclose determine an area of the 360-degree image, where texture does not exist, by using a mask generated based on an edge detected from the 360-degree image; and performing a second filtering on a motion vector included in the determined area.
Kim teaches in a related and pertinent video stabilization method (see Kim Abstract), where local patches are generated based on an edge map of a current frame which provides reliable patches for camera motion estimation (see Kim sect. 3.2. Local patch generation).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply Kim’s technique to Kopf and Auberger, such that an edge map of a current image frame is generated to determine reliable patches in the image frame for generating motion vectors for camera motion estimation, where the resulting global motion vector based on analyzing the determined reliable patches is filtered to remove high frequency components. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Kopf and Auberger disclose a base method for stabilizing 360-degree videos based on determining and tracking feature points motion of through the video frames, and using the motion tracks of the feature points to estimate key frame rotations of the video for stabilizing the video, where motion vectors are filtered to distinguish intentional camera movements from undesired camera jitter. Kim teaches a known technique of local patches are generated based on an edge map of a current frame which provides reliable patches for camera motion estimation. One of ordinary skill in the art would have recognized that by applying Kim’s technique to the teachings of Kopf and Auberger would have yielded the predictable results generating reliable local patches for camera motion estimation which are based on an edge map of a current frame which suggests that motion vectors corresponding to non edge areas are discarded.
Kopf, Auberger, and Kim do not explicitly disclose detecting a moving object from the 360-degree image; performing a third filtering on a motion vector related with the detected moving object; determining at least one motion vector indicating global rotation of the 360- degree image based on at least one motion vector remaining as a result of performing the first filtering, the second filtering and the third filtering on the plurality of motion vectors.
Liu teaches in a related and pertinent method to represent motion between neighboring video frames for stabilization (see Liu Abstract), where a shaky video can be stabilized by smoothing pixel profiles of a SteadyFLow based stabilization pipeline (see Liu Fig. 5, sect. 3. SteadyFLow Model, and sect. 4. SteadyFlow Estimation), in which a robust optical flow estimation is performed for the video image frames (see Liu sect. 4.1 Initialization), and pixels with discontinuous flow vectors corresponding to moving foreground objects are detected (see Liu sect. 4.2. Discontinuity Identification), and that all pixels with discontinuous motions are collected to form an outlier mask where motion vectors within the mask are discarded and filled with a smoothed motion field (see Liu Fig. 7 and sect. 4.3. Motion Completion).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply Liu’s technique to Kopf, Auberger, and Kim, such that discontinuous motion vectors corresponding to moving foreground objects are identified, discarded, and filled with a smoothed motion vector field for stabilizing the 360 degree video with moving foreground objects. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Kopf, Auberger, and Kim disclose a base method for stabilizing 360-degree videos based on determining and tracking feature points motion of through the video frames, and using the motion tracks of the feature points to estimate key frame rotations of the video for stabilizing the video, where motion vectors are filtered to distinguish intentional camera movements from undesired camera jitter. Liu teaches a known technique for stabilizing video images with moving foreground objects, where pixels with discontinuous flow vectors corresponding to moving foreground objects are detected, collected to form an outlier mask, and motion vectors within the mask are discarded and filled with a smoothed motion field. One of ordinary skill in the art would have recognized that by applying Liu’s technique to the teachings of Kopf, Auberger, and Kim would have yielded the predictable results of detecting pixels with discontinuous motion vectors corresponding to moving foreground objects and discarding the detected motion vectors and filling with a smoothed motion field to stabilize the 360 degree video with moving foreground objects. Thus, the combined teachings of Kopf, Auberger, Kim, and Liu suggests that stabilizing the 360 degree video of Kopf in view of the teachings of Auberger, Kim, and Liu, would suggest determining at least one motion vector indicating global rotation of the 360- degree image based on at least one motion vector remaining as a result of performing the first filtering, the second filtering and the third filtering on the plurality of motion vectors. 

Regarding claim 5, Kopf, Auberger, Kim, and Liu disclose an apparatus for processing a 360-degree image comprising: 
a memory storing one or more instructions (see Kopf [0058]-[0060], where a computer program is disclosed to be stored on a non-transitory, tangible computer readable storage medium, or any type of media suitable for storing electronic instructions); and 
a processor configured to execute the one or more instructions stored in the memory (see Kopf [0058]-[0060], where a computer processor may execute computer program code stored on the non-transitory, tangible computer readable storage medium, or any type of media suitable for storing electronic instructions for implementing the disclosed teachings), wherein the processor is configured to: 
obtain a plurality of motion vectors regarding a 360-degree image in which an equi-rectangular projection is applied (see Kopf [0022], where the 360-degree input video data use equirectangular projections; see Kopf [0033], where a set of features points are determined in the input video data, and tracks motion of the determined feature points through all the video frames of the input video data, that the equirectangular projection video frames are converted to cube map representation for feature point tracking, and that tracking points on planar cube faces, the 2D locations are converted to 3D unit vectors; see also Kopf Fig. 3 and [0048]-[0050], which depicts motion tracks of tracked feature points),
perform a first filtering on a motion vector on a pre-set upper area or a pre-set lower area in the 360-degree image (see Auberger Fig. 2, [0042]-[0047], [0051]-[0060], and [0070]-[0072], where motion vectors are calculated for predetermine areas on the top and bottom of an image and the motion vectors are rejected, pruned, and filtered),
determine an area of the 360-degree image, where texture does not exists, by using a mask generated based on an edge detected from the 360-degree image (see Auberger [0043], where blocks that are too low textured are labeled as unreliable and no motion estimation is performed; see Kim sect. 3.2. Local patch generation, where local patches are generated based on an edge map of a current frame which provides reliable patches for camera motion estimation),
perform a second filtering on a motion vector included in the determined area (see Auberger [0043], where blocks that are too low textured are labeled as unreliable and no motion estimation is performed; and Kim sect. 3.2. Local patch generation, where local patches are generated based on an edge map of a current frame which provides reliable patches for camera motion estimation; where the combined teachings of Kopf, Auberger, and Kim suggests motion vectors corresponding to non-edge areas are unreliable and are discarded, providing the BRI for performing a second filtering on a motion vector included in the determined area),
detect a moving object from the 360-degree image (see Liu Fig. 5, sect. 3. SteadyFLow Model, sect. 4. SteadyFlow Estimation, sect. 4.2. Discontinuity Identification, where a robust optical flow estimation is performed for the video image frames and moving pixels with discontinuous flow vectors corresponding foreground objects are detected),
perform a third filtering on a motion vector related with the detected moving object (see Liu Fig. 7 and sect. 4.3. Motion Completion, where pixels with discontinuous motions are collected to form an outlier mask where motion vectors within the mask are discarded and filled with a smoothed motion field),
determine at least one motion vector indicating global rotation of the 360-degree image based on at least one motion vector remaining as a result of performing the first filtering, the second filtering and the third filtering on the plurality of motion vectors (see Kopf [0037], where a set of matching point pairs from the feature tracks are obtained from pairs of successive key frames for estimating key frame rotation; see Auberger Fig. 2, [0042]-[0047], [0051]-[0060], and [0070]-[0072], where motion vectors are calculated for predetermine areas on the top and bottom of an image and the motion vectors are rejected, pruned, and filtered, including blocks that are too low textured are labeled as unreliable and no motion estimation is performed; and Kim sect. 3.2. Local patch generation, where local patches are generated based on an edge map of a current frame which provides reliable patches for camera motion estimation; see Liu Fig. 7 and sect. 4.3. Motion Completion, where pixels with discontinuous motions are collected to form an outlier mask where motion vectors within the mask are discarded and filled with a smoothed motion field; where the combined teachings of Kopf, Auberger, Kim, and Liu suggests that motion vectors determined in the predetermined areas, as suggested by Auberger, low textured areas, as suggested by Auberger and Kim, and corresponding to moving foreground objects, as suggested by Liu, are filtered and discarded to perform video stabilization of the 360-degree video, providing for the BRI of determining at least one motion vector indicating global rotation of the 360- degree image based on at least one motion vector remaining as a result of performing the first filtering, the second filtering and the third filtering on the plurality of motion vectors),  
obtain three-dimensional (3D) rotation information of the 360- degree image by three-dimensionally translating the determined at least one motion vector (see Kopf [0036]-[0041], where key frame rotations are estimated via 3D reconstruction algorithms using the feature tracks of successive key frames, rotations of inner frames between the key frames are determined using 2D analysis of tracks feature trajectories and used to optimize inner fame rotations to smooth the trajectories, and residual jitters remaining in the processed video data, such as jitters resulting from shake of the capturing device, are removed); and 
correct distortion of the 360-degree image which is caused by shaking, based on the obtained 3D rotation information (see Kopf [0040]-[0042] and [0052], where all the rotations of the input video data are removed, including jitter rotations resulting from shake of the capturing device, and a smoothed version of the subtracted raw rotations are reapplied to the input video).
Please see the above rejection of claim 1, as the rationale to combine the teachings of Kopf, Auberger, Kim, and Liu are similar, mutatis mutandis. 

Regarding claim 7, please see the above rejection of claim 5. Kopf, Auberger, Kim, and Liu disclose the apparatus of claim 5, wherein the processor is further configured to: 
generate the mask based on an edge detected from the 360-degree image (see Kim sect. 3.2. Local patch generation, where local patches are generated based on an edge map of a current frame which provides reliable patches for camera motion estimation).

Regarding claim 9, please see the above rejection of claim 5. Kopf, Auberger, Kim, and Liu disclose the apparatus of claim 5, wherein the processor is further configured to determine, as motion vectors indicating the global rotation, motion vectors that are parallel to each other on opposite sides of a unit sphere, to which the 360-degree image is projected, have different marks, and have sizes within a predetermined threshold range (see Kopf [0022], where the 360-degree input video data use equirectangular projections; see Kopf [0033], where a set of features points are determined in the input video data, and tracks motion of the determined feature points through all the video frames of the input video data, that the equirectangular projection video frames are converted to cube map representation for feature point tracking, and that tracking points on planar cube faces, the 2D locations are converted to 3D unit vectors; see also Kopf Fig. 3 and [0048]-[0050], which depicts motion tracks of tracked feature points; where one of ordinary skill in the art would have understood that motion vectors on opposite sides of a cubemap that are parallel to each other with opposite directions would indicate a global rotation).

Regarding claim 12, please see the above rejection of claim 5. Kopf, Auberger, Kim, and Liu disclose the apparatus of claim 5, wherein the processor is further configured to obtain, as the 3D rotation information, a rotation value that minimizes a sum of the determined at least one motion vector (see Kopf [0037], where the key frame rotation estimation module directly finds the rotation that minimizes the relative distances between match points).

Regarding claim 15, Kopf, Auberger, Kim, and Liu disclose an non-transitory computer-readable recording medium having a computer-readable program stored therein, wherein the computer readable program, when executed on an electronic apparatus causes the electronic apparatus (see Kopf [0058]-[0060], where a computer processor may execute computer program code stored on the non-transitory, tangible computer readable storage medium, or any type of media suitable for storing electronic instructions for implementing the disclosed teachings) to:
obtain a plurality of motion vectors regarding a 360-degree image in which an equi-rectangular projection is applied (see Kopf [0022], where the 360-degree input video data use equirectangular projections; see Kopf [0033], where a set of features points are determined in the input video data, and tracks motion of the determined feature points through all the video frames of the input video data, that the equirectangular projection video frames are converted to cube map representation for feature point tracking, and that tracking points on planar cube faces, the 2D locations are converted to 3D unit vectors; see also Kopf Fig. 3 and [0048]-[0050], which depicts motion tracks of tracked feature points); 
perform a first filtering on a motion vector on a pre-set upper area or a pre-set lower area in the 360-degree image (see Auberger Fig. 2, [0042]-[0047], [0051]-[0060], and [0070]-[0072], where motion vectors are calculated for predetermine areas on the top and bottom of an image and the motion vectors are rejected, pruned, and filtered),
determine an area of the 360-degree image, where texture does not exists, by using a mask generated based on an edge detected from the 360-degree image (see Auberger [0043], where blocks that are too low textured are labeled as unreliable and no motion estimation is performed; see Kim sect. 3.2. Local patch generation, where local patches are generated based on an edge map of a current frame which provides reliable patches for camera motion estimation),
perform a second filtering on a motion vector included in the determined area (see Auberger [0043], where blocks that are too low textured are labeled as unreliable and no motion estimation is performed; and Kim sect. 3.2. Local patch generation, where local patches are generated based on an edge map of a current frame which provides reliable patches for camera motion estimation; where the combined teachings of Kopf, Auberger, and Kim suggests motion vectors corresponding to non-edge areas are unreliable and are discarded, providing the BRI for performing a second filtering on a motion vector included in the determined area),
detect a moving object from the 360-degree image (see Liu Fig. 5, sect. 3. SteadyFLow Model, sect. 4. SteadyFlow Estimation, sect. 4.2. Discontinuity Identification, where a robust optical flow estimation is performed for the video image frames and moving pixels with discontinuous flow vectors corresponding foreground objects are detected),
perform a third filtering on a motion vector related with the detected moving object (see Liu Fig. 7 and sect. 4.3. Motion Completion, where pixels with discontinuous motions are collected to form an outlier mask where motion vectors within the mask are discarded and filled with a smoothed motion field),
determine at least one motion vector indicating global rotation of the 360-degree image based on at least one motion vector remaining as a result of performing the first filtering, the second filtering and the third filtering on the plurality of motion vectors (see Kopf [0037], where a set of matching point pairs from the feature tracks are obtained from pairs of successive key frames for estimating key frame rotation; see Auberger Fig. 2, [0042]-[0047], [0051]-[0060], and [0070]-[0072], where motion vectors are calculated for predetermine areas on the top and bottom of an image and the motion vectors are rejected, pruned, and filtered, including blocks that are too low textured are labeled as unreliable and no motion estimation is performed; and Kim sect. 3.2. Local patch generation, where local patches are generated based on an edge map of a current frame which provides reliable patches for camera motion estimation; see Liu Fig. 7 and sect. 4.3. Motion Completion, where pixels with discontinuous motions are collected to form an outlier mask where motion vectors within the mask are discarded and filled with a smoothed motion field; where the combined teachings of Kopf, Auberger, Kim, and Liu suggests that motion vectors determined in the predetermined areas, as suggested by Auberger, low textured areas, as suggested by Auberger and Kim, and corresponding to moving foreground objects, as suggested by Liu, are filtered and discarded to perform video stabilization of the 360-degree video, providing for the BRI of determining at least one motion vector indicating global rotation of the 360- degree image based on at least one motion vector remaining as a result of performing the first filtering, the second filtering and the third filtering on the plurality of motion vectors),  
obtain three-dimensional (3D) rotation information of the 360- degree image by three-dimensionally translating the determined at least one motion vector (see Kopf [0036]-[0041], where key frame rotations are estimated via 3D reconstruction algorithms using the feature tracks of successive key frames, rotations of inner frames between the key frames are determined using 2D analysis of tracks feature trajectories and used to optimize inner fame rotations to smooth the trajectories, and residual jitters remaining in the processed video data, such as jitters resulting from shake of the capturing device, are removed); and 
correct distortion of the 360-degree image which is caused by shaking, based on the obtained 3D rotation information (see Kopf [0040]-[0042] and [0052], where all the rotations of the input video data are removed, including jitter rotations resulting from shake of the capturing device, and a smoothed version of the subtracted raw rotations are reapplied to the input video).
Please see the above rejection of claim 1, as the rationale to combine the teachings of Kopf, Auberger, Kim, and Liu are similar, mutatis mutandis. 

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kopf, Auberger, Kim, and Liu as applied to claims 1 and 5 above, and further in view of Jones (US 6,809,758).
Regarding claim 2, please see the above rejection of claim 1. Kopf, Auberger, Kim, and Liu do not explicitly disclose the method of claim 1, wherein the obtaining of the 3D rotation information comprises: 
classifying the determined at least one motion vector into a plurality of bins corresponding to a predetermined direction and predetermined size ranges; 
selecting a bin comprising the greatest number of motion vectors from among the plurality of classified bins; and 
obtaining the 3D rotation information by translating a direction and a distance of the selected bin.
Jones teaches a method for stabilizing a motion image based on calculating a motion vector field and forming a motion vector histogram (see Jones Abstract), where motion vector fields are formed from processing video frame sequences that indicate correspondence points between a current frame and a preceding frame (see Jones col. 4, ln. 10-35), where a 2-D motion vector histogram of the horizontal and vertical transition values at a given time is produced from the determined motion vector field, which clusters in the histogram indicate regions with motion vectors of the same velocity and direction (see Jones col. 4, ln. 60- col. 5, ln. 15), and a threshold is applied to the 2-D histogram of the motion vector components for removing motion vector clusters likely to be misleading and retaining only those histogram values that equal or exceed a threshold (see Jones col. 5, ln. 1-25), where the threshold may be the peak value of the histogram, and correspond to retaining only the mode of the histogram, or the histogram bin with the most frequent motion vector values (see Jones col. 6, ln. 5-15).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Jones to the teachings of Kopf, Auberger, Kim, and Liu, such that determining the motion vectors to be used for estimating key frame rotations uses a 2-D histogram of the motion vectors, where the histogram is organized by the translation value components, and thus representing a predetermined direction and predetermined size ranges of the motion vectors, and retaining only the mode / peak motion vector of the histogram, and using the peak motion vector as a motion vector for the key frame rotation estimations. Thus, the combined teachings provides a suggested teaching of the broadest reasonable interpretation for “obtaining the 3D rotation information by translating a direction and a distance of the selected bin”. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Kopf, Auberger, Kim, and Liu disclose a base method for stabilizing 360-degree videos based on determining and tracking feature points motion of through the video frames, and using the motion tracks of the feature points to estimate key frame rotations of the video for stabilizing the video, where motion vectors are filtered distinguish intentional camera movements from undesired camera jitter. Jones teaches a known technique of constructing a histogram of a motion vector field to and thresholding the histogram of motion vectors that are likely to be misleading and using a peak value of the histogram as the motion vector to be retained. One of ordinary skill in the art would have recognized that by applying Jones’s technique would have yielded the predictable results of forming a 2D histogram of the motion vectors and retaining the mode/peak motion vector of the histogram to be used for the key frame rotation estimation, allowing for an improved method for estimating key frame rotations where misleading motion vectors may be discarded.

Regarding claim 10, see above rejection for claim 5. It is an apparatus claim reciting similar subject matter as claim 2. Please see above claim 2 for detailed claim analysis as the limitations of claim 10 are similarly rejected.

Regarding claim 11, please see the above rejection of claim 10. Kopf, Auberger, Kim, Liu, and Jones discloses the apparatus of claim 10, wherein the processor is further configured to obtain the 3D rotation information by applying a weighted average to directions and distances of the selected bin and a plurality of adjacent bins (see Jones col. 6, ln. 5-15, where a weighted sum of the total histogram average and the peak value of the histogram is performed to elevate the threshold by some amount to reduce further the possibility of including unreliable vectors).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kopf, Auberger, Kim, and Liu as applied to claims 1 and 5 above, and further in view of Watanabe et al. (“A Method to Interpret 3D Motions Using Neural Networks”), herein Watanabe.
Regarding claim 3, please see the above rejection of claim 1. Kopf, Auberger, Kim, and Liu do not explicitly disclose the method of claim 1, wherein the obtaining of the 3D rotation information comprises: 
obtaining the 3D rotation information based on the plurality of motion vectors, by using a learning network model that is previously generated.
Watanabe teaches in a related and pertinent 3D motion interpretation method which uses a neural network system to estimate 3D motion of an object by interpreting optical flow patterns (see Watanabe Abstract), where trained neural network is used to determine 3D motion parameters from  2D optical flow patterns (see Watanabe sect. 5 Proposed Interpretation System; and see Watanabe sect. 6.1)
At the time of filing, one of ordinary skill in the art would have found it obvious to apply Watanabe’s technique to interpret motion vectors with neural networks to form rotation estimates to the teachings of Kopf, Auberger, Kim, and Liu, such that the 3D rotation and motion parameters are obtained based on a plurality of motion vectors by using a trained learning network model. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Kopf, Auberger, Kim, and Liu disclose a base method for stabilizing 360-degree videos based on determining and tracking feature points motion of through the video frames, and using the motion tracks of the feature points to estimate key frame rotations of the video for stabilizing the video, where motion vectors are filtered to distinguish intentional camera movements from undesired camera jitter. Watanabe teaches a known technique of training a neural network is used to determine 3D motion parameters from inputted optical flow patterns. One of ordinary skill in the art would have recognized that by applying Watanabe’s technique to the teachings of Kopf, Auberger, Kim, and Liu would have yielded the predictable results of obtaining the 3D rotation and motion parameters based on a plurality of motion vectors by using a trained learning network model.

Regarding claim 13, see above rejection for claim 5. It is an apparatus claim reciting similar subject matter as claim 3. Please see above claim 3 for detailed claim analysis as the limitations of claim 13 are similarly rejected.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kopf, Auberger, Kim, and Liu as applied to claims 1 and 5 above, and further in view of Mantzel et al. (US 2012/0307085), herein Mantzel.
Regarding claim 4, please see the above rejection of claim 1. Kopf, Auberger, Kim, and Liu do not explicitly disclose the method of claim 1, further comprising: 
obtaining sensor data generated as a result of sensing shaking of a capturing device when the 360-degree image is captured, and 
wherein the correcting of the 360-degree image comprises correcting the distortion of the 360-degree image by combining the obtained sensor data with the 3D rotation information.
Mantzel teaches in a related and pertinent method for stabilizing images (see Mantzel Abstract), where a device includes a motion or orientation detector, e.g. an accelerometer, gyroscope, or any combination thereof (see Mantzel [0065]), and an automatic image stabilization mechanism is performed by determining motion data for the image-capturing device using the motion-estimating device, matching motion data to a sequence of frames captured by the image-capturing device to determine three dimensional motion data for each frame, and estimating an estimated motion path ( e.g., rough motion path) of the image-capturing device based on the three dimensional
 motion data for each frame (see Mantzel [0066]). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Mantzel to the teachings of Kopf, Auberger, Kim, and Liu, such that an automatic image stabilization mechanism is performed using a motion estimating device to match with the motion data of the sequence of frames. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Kopf, Auberger, Kim, and Liu disclose a base method for stabilizing 360-degree videos based on determining and tracking feature points motion of through the video frames, and using the motion tracks of the feature points to estimate key frame rotations of the video for stabilizing the video, where motion vectors are filtered to distinguish intentional camera movements from undesired camera jitter. Mantzel teaches a known technique performing automatic image stabilization by determining motion data for the image-capturing device using the motion-estimating device, matching motion data to a sequence of frames captured by the image-capturing device to determine three dimensional motion data for each frame, and estimating an estimated motion path ( e.g., rough motion path) of the image-capturing device based on the three dimensional motion data for each frame. One of ordinary skill in the art would have recognized that by applying Mantzel’s technique to the teachings of Kopf, Auberger, Kim, and Liu would have yielded the predictable results of performing an automatic image stabilization using a motion estimating device to match with the motion data of the sequence of frames to perform a more robust image stabilization.

Regarding claim 14, see above rejection for claim 5. It is an apparatus claim reciting similar subject matter as claim 4. Please see above claim 3 for detailed claim analysis as the limitations of claim 14 are similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661